Citation Nr: 1531992	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979, and from June 1976 to November 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the Veteran filed a Notice of Disagreement with respect to the issues of entitlement to initial increased ratings for a lumbar spine strain and sensory peripheral neuropathy of the bilateral lower extremities, and entitlement to service connection for sleep apnea, bilateral hearing loss, and tinnitus, the Veteran limited his appeal on his VA Form 9 to entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the Board concludes that the issues of entitlement to initial increased ratings for a lumbar spine strain and sensory peripheral neuropathy of the bilateral lower extremities entitlement, and entitlement to service connection for sleep apnea are not currently in appellate status.

In December 2013, the Veteran testified during a Central Office Board hearing before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the electronic record.

The Virtual VA paperless claims processing system contains the transcript from the Central Office hearing dated in December 2013, and VA treatment records dated from August 2013 to August 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either not pertinent or are duplicative of the evidence of record. 

The issue of whether to reopen a claim of entitlement to service connection for a sleep disorder, to include sleep apnea, has been raised by the record in a claim dated in July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that in a rating decision dated in May 2015, the RO noted that it would not address the Veteran's claim for entitlement to service connection for sleep apnea as it was already on appeal.  However, as discussed above, the Veteran limited his appeal on a VA Form 9 dated in June 2013 to only the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for a sleep disorder, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of his active duty service.  The Veteran's service treatment records revealed a shift in his hearing in service.  The Veteran's separation examination dated in September 1998 revealed moderate to moderately severe hearing loss at 3000 and 4000 Hz in the left ear, and slight to severe hearing loss from 500-6000 Hz in the right ear.  On his September 1998 separation report of medical history, the Veteran reported hearing loss and indicated that he wore hearing aides.

The Board notes that although the Veteran has been diagnosed with "hearing loss" at times during the appeal period, VA examinations of record do not show test results demonstrating hearing loss for VA purposes under 38 C.F.R. § 3.385.  VA has attempted to test the Veteran's hearing acuity on two occasions; the Veteran was afforded VA audiological examinations in March 2010 and April 2013.  These examinations were performed by the same examiner.  At both of these examinations, the Veteran's test results could not be verified because the results were "unreliable and unsuitable for rating purposes."  In particular, the audiologist noted that despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes.  The audiologist noted; however, that the test results were strongly suggestive of a non-organic hearing loss/hearing loss component.  The audiologist indicated that the Veteran's poor speech recognition scores were inconsistent with his observed communication abilities and pure-tone thresholds obtained, noting that the Veteran responded well to questions and instructions and was able to converse easily at normal conversational levels.

The Board observes that at his Central Office Board hearing in December 2013, the Veteran requested another VA audiological examination with a Spanish-speaking examiner.  He testified that he needed help with interpretation and translation, and the prior VA examiner was not helpful in this regard.  In light of the foregoing, the claim must again be remanded for a new VA audiological examination.  If possible, the AOJ should attempt to find a Spanish-speaking audiologist to perform the examination.  

The Veteran is advised, however, that his cooperation is essential in order to obtain an adequate examination report and that failure to cooperate with the VA examiner may negatively impact his claim for benefits.

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed bilateral hearing loss and tinnitus disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completion of all of the above, the Veteran should be afforded a VA audiological examination to assess the current nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  If possible, the AOJ should attempt to find a Spanish-speaking audiologist to perform the examination.  The Veteran's claims file, including a copy of this remand, should be forwarded to the examiner for review, and the report should reflect that such review occurred.

After review of the claims folder, and upon examination of the Veteran, the VA examiner should indicate whether the Veteran has a bilateral hearing loss and tinnitus disability for VA purposes, as specified under the provisions of 38 C.F.R. § 3.385.  

	If the Veteran does have a current bilateral
	hearing loss and tinnitus disability, the examiner should then provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss disability is it at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service, to include his claimed in-service noise exposure from artillery fire and high altitude jumps.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should note and address the June 2013 audiologist's opinion that the Veteran's history of occupational military noise exposure most likely contributed to his hearing loss and reported tinnitus.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above development and any other 
	action deemed necessary, adjudicate the Veteran's 
	claim.  If any benefit sought remains denied, furnish 
	the Veteran and his representative a supplemental 
	statement of the case.  The matter should then be 
	returned to the Board for appropriate appellate review, 
	if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



